SCHWAB, C. J.,
dissenting.
As I understand the majority opinion it holds that no particular phraseology is required for a plea of guilty, but that the language used must be so specific as to not permit a substantial possibility that the court will enter a plea of guilty which was, in fact, not made. I agree with this statement of law. I differ with the majority in its interpretation of the facts.
Thé defendant in this case was represented by two lawyers. He appeared in court several times. When the plea bargain was finally reported to the court he was accompanied by both of his lawyers. He was questioned extensively by the court and that exchange culminated in language clearly constituting pleas of guilty and an acceptance of them by the court:
“THE COURT: Okay. Now, another thing, Mr. Gray, you have to consider is that assault in the first degree is what we call in Oregon a Class B felony and the maximum penalty for that kind of a crime would be 10 years incarceration in a state penitentiary or a fine of $5,000.00 or both of those things. The charge of burglary in the second de*520gree is what we call a Class C felony and the maximum penalty for that kind of a crime is five years in the penitentiary or a fine of $2,500.00 or both of those things, and, furthermore, since you are entering pleas to both of these at the same time, it is possible for the Court to take all that penitentiary time and add them together and string them out to a total of 15 years by making them run consecutively. Now, I’m not saying that’s what is going to happen to you but you run the possibility, in other words, you are exposed to the possibility of this occurring and you’ve got to understand that and appreciate it, so my question is that knowing that does that make any difference to you so far as entering this plea goes?
“THE DEFENDANT: No, sir.
“THE COURT: Okay, Mr. Gray. Do you have any question in your mind at this time that this is anything other than a completely voluntary thing on your part; in other words, are you entering into this with your eyes wide open and real consideration given to it? That’s my —
“THE DEFENDANT: Yes.
“THE COURT: — question here.
“THE DEFENDANT: Yes. I think I’d rather face 15 years than 30.
“THE COURT: I understand your point of view and I’m going to — well, let me ask you one further question: Now, you are in custody of the sheriff but nevertheless I have to ask you this: Are you at this time under the influence of any kind of alcoholic liquor, any kind of narcotic drug or dangerous drug, or anything like that that might impair your judgment here this afternoon?
“THE DEFENDANT: No, sir.
“THE COURT: * * * I’m going to accept your pleas and adjudge you to be guilty of these two crimes, and have you taken care of the neces*521sary paperwork there, Mr. Cole [deputy district attorney] ?

am m m m m

“THE COUBT: It will be accepted and filed and I’m going to set this matter for sentencing — or further consideration of a presentence investigation over to the hour of 10:00 o’clock on Tuesday, May 27, 1975, which is our next motion day, and we’ll hear what you have to say.”
Any conceivable doubt that the defendant and his lawyers thought he was entering pleas of guilty is dispelled by the colloquy which took place at the time of sentencing:①
“THE COUBT: All right. We’re taking up these matters of State versus Scott Christian Gray again * * *. Gentlemen, it was my understanding this was going to be the time and place set for sentencing or for other matters that still are pending or that this would be the time for further discussion as to the need or advisability of obtaining a presentence report. Am I correct in that?
“MB. HOXIE: Yes, Your Honor. Mr. Van Thiel and I have discussed the issue of presentence investigation with Mr. Gray and he wishes to be sentenced today.
“THE COUBT: He does.
“MB. HOXIE: I understand the district attorney’s office doesn’t have any position on that particular matter.
“MB. PA BTC: Well, as far as presentence, no, that’s correct, we’re willing to proceed to sentencing.
“THE COUBT: You likewise agree, Mr. Van Thiel?
“MB. VAN THIEL: I agree, Your Honor.”
*522The majority in a footnote notes that the state confessed error in a similar case. Similar does not mean identical. In any event, onr duty is to exercise onr judgment, not to be bound by the state’s judgment in a previous case.
For the foregoing reasons I respectfully dissent.

The court sentenced defendant to concurrent sentences of ten years for the assault and five years for the burglary.